Name: 2008/533/EC: Decision of the European Parliament of 24 April 2007 on the discharge for the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2005
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/170 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on the discharge for the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2005 (2008/533/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2005, together with the Centre's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Regulation (EC) No 851/2004 of the European Parliament and of the Council of 21 April 2004 establishing a European Centre for Disease Prevention and Control (4), and in particular Article 23 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee for Environment, Public Health and Food Safety (A6-0119/2007), 1. Grants the executive director of the European Centre for Disease Prevention and Control discharge for the implementation of the Centre's budget for the financial year 2005; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the executive director of European Centre for Disease Prevention and Control, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 31. (2) OJ C 312, 19.12.2006, p. 54. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 142, 30.4.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72.